DETAILED ACTION

Response to Amendment
Claims 13-22 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 10/18/2021.

Allowable Subject Matter
Claims 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 10/18/2021 with respect to amended instant independent claim 13 have been found persuasive.  Instant independent claim 1 discloses a battery winding device comprising: a winding shaft including a winding core; and a support configured to support the winding shaft movably in an axial direction of the winding shaft, wherein the winding core has an outside diameter from 0.8 mm to 2 mm, and has a plurality of holes in a peripheral surface of the winding core, the winding core and the winding shaft have a hollow connected to the plurality of holes, and a width of each of the holes is 0.2 mm or more and half or less of the outside diameter of the winding core.
Horikoshi in view of Kusama and Shirane is considered to be the combination of prior art references of record closest to the aforementioned limitations of amended instant independent claim 13.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned limitations.  Namely, as persuasively argued by the Applicants, the aforementioned combination does not disclose nor render obvious all of the aforementioned limitations of the core and shaft including the claimed dimensions of the core, shaft, and respective hole structures as set forth in the claim.
A further search did not reveal any additional prior art references that alleviate the deficiencies of the previously applied prior art references.  Therefore, amended instant independent claim 13 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725